Exhibit 10.2

EXECUTION FORM

AMENDMENT NO. 1 TO SEPARATION AGREEMENT

This Amendment No. 1 to Separation Agreement (this “Amendment”) is entered into
as of October 9, 2012, by and between Wolverine World Wide, Inc., a Delaware
corporation (“Buyer”), and WBG-PSS Holdings, LLC, a Delaware limited liability
company (“Parent”). Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Separation Agreement entered into by
Buyer and Parent as of May 1, 2012 (the “Agreement”).

WHEREAS, the Parties entered into the Agreement to provide for certain
agreements relating to the transactions contemplated by that certain Purchase
Agreement, dated as of May 1, 2012, by and among, Buyer, a wholly-owned
subsidiary of Buyer and Parent and to provide for the orderly separation of the
PLG Business and the Payless Business;

WHEREAS, the Parties desire to amend and supplement the Agreement in certain
respects.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

1. Restructuring Transactions. Exhibit A attached to the Agreement is hereby
deleted and replaced with the attached Exhibit A.

2. Tax Sharing Agreement. Exhibit B attached to the Agreement is hereby deleted
and replaced with the attached Exhibit B.

3. Financial Statement Cost Allocation. The Parties agree that (a) Parent’s
request for the Agreed Financial Statements (as defined in that certain Eighth
Waiver and Consent Letter, dated as of August 28, 2012, by and between Parent
and Colt) constituted a request for the Required Financial Information with
respect to the PSS Business (as defined in the Merger Agreement) for purposes of
§1(k) of the Agreement and accordingly, the costs, fees and expenses incurred by
Colt and its Subsidiaries in connection with the preparation thereof shall be
borne in accordance with the Parties’ respective Pro Rata Shares in the same
manner as the Parties shall bear the costs, fees and expenses incurred by Colt
and its Subsidiaries in connection with the preparation of the Required
Financial Information for the PLG Business (as defined in the Merger Agreement)
and (b) Buyer shall reimburse Parent and/or the Retained Companies, as
applicable, for Buyer’s Pro Rata Portion of the costs, fees and expenses
incurred by Parent and the Retained Companies in connection with a post-Closing
audit of the Discontinued Operations Financial Statements included in the Agreed
Financial Statements.

4. Exchange Agent. Each of Buyer and Parent shall bear its respective Pro Rata
Share of any indemnification obligations to Wells Fargo Bank, National
Association (“Wells Fargo”) in its capacity as Exchange Agent.

5. Consent Matters. The Parties agree that the consent fees paid or payable by
Colt and its Subsidiaries pursuant to each of (a) that certain letter agreement,
dated as of September 27, 2012, between Disney Consumer Products, Inc. and
Payless ShoeSource Worldwide, Inc.



--------------------------------------------------------------------------------

(the “Disney Consent”) and (b) that certain Ordering Document, dated as of
September 2012, by and between Oracle America, Inc. and Payless ShoeSource
Worldwide, Inc. (the “Oracle Consent”) shall be considered Separation Costs and
shall be borne in accordance with the Parties’ respective Pro Rata Shares (it
being understood that to the extent such amounts serve (or have served) to
reduce Freely Available Cash, no further adjustment or allocation shall be
required).

6. Dark Rent. The Parties have agreed that the Retained Companies’ “dark rent”
expense with respect to underutilized leased properties shall not be
reimbursable as a Separation Cost or a PLG Liability or under the Transition
Services Agreement.

7. Closing Purchase Price. The Purchase Price paid at Closing shall be
calculated in accordance with Exhibit C attached hereto, which reflects, inter
alia:

 

  (a) an increase of $2,140,108.40 representing an estimate of the Retained
Companies’ payroll and tax obligation for United States employees of the PLG
Business for the period ending on October 6, 2012, which amount is a PLG
Liability and shall be paid by the Retained Companies on October 12, 2012 (it
being agreed that if and to the extent the actual payroll and tax obligation is
greater than or less than $2,140,108.40, Buyer shall pay to the Retained
Companies, or Parent shall cause the Retained Companies to return to Buyer, as
applicable, the amount of such difference, in either case within 30 days
following the Closing Date); and

 

  (b) the agreement of the Parties that, notwithstanding anything in the
Agreement or any other agreement to the contrary:

 

  (i) “Freely Available Cash” shall be determined based on cash in bank accounts
of Colt and its Subsidiaries as of the close of business on Friday, October 5,
2012 as detailed in backup provided by Colt and set forth on Exhibit D attached
hereto (the “Cash Schedule”), and any cash generated by the PLG Business or the
PSS Business after such date shall be: (A) for the benefit of the PLG
Subsidiaries and the Retained Companies, respectively, and (B) deemed received
after the Effective Time (as defined below) for purposes of the first sentence
of Section 12 of this Amendment;

 

  (ii) the amount of cash to be maintained by the Retained Subsidiaries and by
the PLG Subsidiaries is set forth in the rows labeled “PSS Operating Cash” and
“PLG Operating Cash”, respectively, on the Cash Schedule. At least $15,780,000,
plus any cash generated by the PLG Business after the close of business on
Friday, October 5, 2012, shall be deposited in bank accounts of the PLG Business
at Closing. To the knowledge of each Party, the amounts designated as PSS
Operating Cash and PLG Operating Cash were determined in a manner consistent
with the forecast of operating cash levels for the Retained Subsidiaries and PLG
Subsidiaries dated September 11, 2012, as delivered by Colt, subject only to
mutually agreed adjustments based on subsequent reviews of the same among
Parent, Buyer and Colt’s management team;

 

2



--------------------------------------------------------------------------------

  (iii) Buyer shall be entitled to its Pro Rata Portion of the amount reflected
in the row labeled “Trapped Mainland China Cash” on the Cash Schedule only upon
(A) the actual repatriation of such amount to a Retained Company domiciled in
the United States (which Parent shall use commercially reasonable efforts to
affect as soon as reasonably practicable) or (B) Buyer’s election to receive its
Pro Rata Portion of such amount by transfer to an entity domiciled in the
People’s Republic of China, in the case of clause (A) less Taxes in the nature
of cross border withholding taxes that arise from or relate to such transfer and
in each case less any other out-of-pocket costs incurred in connection with such
transfer;

 

  (iv) the amount reflected in the row labeled “Canada Cash Held for Transaction
Tax Payments” on the Cash Schedule shall be retained by the applicable Canadian
Retained Company and applied to the Canadian Tax Amount (as defined in the Tax
Sharing Agreement);

 

  (v) the amount reflected in the row labeled “Excess Cash in Foreign
Jurisdictions” on the Cash Schedule shall be subject to the provisions of §1(c)
of the Agreement applicable to Freely Available Cash held outside of the United
States;

 

  (vi) the amount reflected in the row labeled “Excess Cash in United States” on
the Cash Schedule shall be deposited in the Exchange Fund or used to repay
indebtedness of Colt and its Subsidiaries or to pay fees and expenses of Colt
and its Subsidiaries incurred in connection with the Merger (in any such case
resulting in each of the Parties benefiting in accordance with its respective
Pro Rata Portion).

 

  8. Working Capital Adjustment.

 

  (a) The Parties agree to permanently waive any adjustment to the Purchase
Price under the provisions of Section 1(d) and Section 2 of the Agreement.

 

  (b)

The agreement of the Parties reflected in subsection (a) above was reached on
the mutual understanding and intent that, except as otherwise provided in the
Merger Agreement (including actions taken with the written consent of Parent),
Colt and its Subsidiaries have operated and will operate in the ordinary course
of business consistent with past practices from September 1, 2012 through the
Closing Date (the “Stub Period”) with respect to collection of receivables, Cash
expenditures and the payment of liabilities affecting Net Working Capital. If
Colt and its Subsidiaries failed to operate in the ordinary course consistent
with past practice during the Stub Period, the Parties agree that an equitable
adjustment will be made between the Parties to reflect the results of normal
course operations; provided that no adjustment in favor of a Party will be made
if the impact on Net Working Capital of such Party, net of the impact to the
other Party, is less than $750,000 in the aggregate, and only impacts on Net
Working Capital in excess of

 

3



--------------------------------------------------------------------------------

  $750,000 in the aggregate will be subject to equitable adjustment hereunder. A
claim by either Party that Colt and its Subsidiaries failed to operate in the
ordinary course of business consistent with past practices must be made in
writing by December 15, 2012, and the Party asserting such claim bears the
burden of proof.

 

  (c) To the knowledge of each Party, Colt and its Subsidiaries have operated
only in the ordinary course of business consistent with past practice (except as
otherwise provided in the Merger Agreement and the Agreement, including actions
taken with the written consent of Parent) with respect to collection of
receivables, Cash expenditures and the payment of liabilities affecting Net
Working Capital during the Stub Period. Both Parties hereby affirm that they are
unaware of any failure by Colt or its Subsidiaries to operate in the ordinary
course consistent with past practice during the Stub Period.

 

  9. Accrued Incentive Compensation. The obligation of Buyer or a PLG Subsidiary
to reimburse Parent or the Retained Companies for 2012 accrued incentive
compensation accrued through the Closing Date with respect to (a) shared
employees in Asia or (b) 100% PLG Business employees at the EDC is waived.

 

  10. Canadian Finance Structure. Appendix 1 of the restructuring steps plan
attached hereto as Exhibit A reflects a series of steps that will be taken in
conjunction with the Carveout Transaction, and the final page of such Appendix 1
reflects the relationship that will exist among certain entities following the
completion of the steps described therein (the “Penultimate Relationship”). Any
Tax or other Adverse Consequences resulting from the maintenance, after the
Closing Date, of the Penultimate Relationship shall be deemed a PSS Liability
for purposes of this Agreement. Any Tax or other Adverse Consequences resulting
from an alteration of the Penultimate Relationship (other than any such
alteration contemplated by Exhibit A or any Appendix thereto in order to effect
the Restructuring Transactions or the Carveout Transaction), on or after the
Closing Date, shall be deemed a PSS Liability for purposes of this Agreement.

 

  11. PLG or Payless Assets. Following the Closing, to the extent that either
Party identifies any asset that constitutes an Other PLG Asset held a Retained
Company or a Payless Asset held by a PLG Subsidiary, then the Parties shall
provide for the conveyance of such asset to a Retained Company, if a Payless
Asset, or a PLG Subsidiary, if an Other PLG Asset, and each Party shall execute
and deliver the necessary instruments to effect such conveyance.

 

  12. Effective Time. For financial statement purposes, the Closing shall be
deemed to occur at 12:01 a.m. on the Closing Date (the “Effective Time”). To the
extent permitted by applicable law, for income Tax purposes, any operating
activities of the PLG Subsidiaries or the Retained Companies occurring in the
ordinary course of business after the Effective Time on the Closing Date (but,
for the avoidance of doubt, excluding the Merger, the Restructuring Transactions
and the Carveout Transaction) shall be deemed to occur on the day following the
Closing Date pursuant to Treas. Reg. Section 1.1502-76(b)(1)(ii)(B) and
comparable provisions of applicable foreign, state and local income Tax laws.

 

4



--------------------------------------------------------------------------------

  13. Miscellaneous.

 

  (a) Except as set forth herein, the terms and provisions of the Agreement
shall remain in full force and effect. Any reference to the Agreement contained
in any notice, request, certificate, or other document executed concurrently
with or after the execution and delivery of this Amendment shall be deemed to
include this Amendment unless the context shall otherwise require. Reference in
any of this Amendment or the Agreement shall be a reference to the Agreement as
amended hereby.

 

  (b) This Amendment may be executed in any number of counterparts and by the
different parties on separate counterparts, and each such counterpart shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument. Delivery of the executed counterpart of this
Amendment by telecopy or electronic mail shall be as effective as delivery of a
manually executed counterpart to this Amendment.

 

  (c) This Amendment shall be governed by and construed in accordance with the
domestic laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

* * * * *

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first above written.

 

WOLVERINE WORLD WIDE, INC. By:   /s/ Donald T. Grimes               Name: Donald
T. Grimes   Title: Senior Vice President, Chief Financial Officer and Treasurer

 

WBG—PSS HOLDINGS LLC By:   /s/ David Chung               Name: David Chung  
Title: Vice President

{Amendment No. 1 to Separation Agreement}

 

S-1



--------------------------------------------------------------------------------

Exhibit A

[Updated Step Plan]



--------------------------------------------------------------------------------

Exhibit B

EXECUTION

TAX SHARING AGREEMENT

This Tax Sharing Agreement (the “Agreement”) is entered into as of October 9,
2012, by and among COLLECTIVE BRANDS, INC., a Delaware corporation (“Colt”), THE
STRIDE RITE CORPORATION, a Massachusetts corporation (“Stride Rite”), and
WOLVERINE WORLD WIDE, INC., a Delaware corporation (“Buyer”, and collectively
with Colt and Stride Rite, the “Parties”).

RECITALS

WHEREAS, as of the date hereof, Colt is the common parent corporation of an
affiliated group of domestic corporations within the meaning of Section 1504(a)
of the Code (the “Colt Federal Group”), and the members of the Colt Federal
Group have heretofore joined in filing consolidated United States federal income
Tax Returns;

WHEREAS, on the Closing Date, pursuant to the Merger Agreement, dated May 1,
2012 (the “Merger Agreement”), by and among WBG-PSS Holdings LLC, a Delaware
limited liability company (“Parent”), WBG-PSS Merger Sub Inc., a Delaware
corporation and a wholly-owned Subsidiary of Parent (“Merger Sub”), Colt, and
Buyer, Merger Sub will merge with and into Colt with Colt surviving the merger
(the “Merger”), and, in the Merger, except as otherwise provided in the Merger
Agreement, each share of the outstanding stock of Colt will be converted into
the right to receive $21.75 in cash;

WHEREAS, pursuant to the Purchase Agreement dated May 1, 2012 (as amended or
otherwise modified from time to time, the “Purchase Agreement”) and the
Separation Agreement dated May 1, 2012 (as amended or otherwise modified from
time to time, the “Separation Agreement”, and together with the Purchase
Agreement, the “Carveout Transaction Agreement”), by and among Buyer and Parent,
on or prior to the Closing Date, the Restructuring Transactions will occur in
order to separate the PLG Business from the Payless Business and to provide to
Colt a portion of the funds required for the Merger;

WHEREAS, pursuant to the Carveout Transaction Agreement, at the Effective Time,
Colt and its Subsidiaries will sell to Buyer for cash (i) all of the stock of
Stride Rite, (ii) all of the assets of Stride Rite Canada (as defined below),
and (iii) such other assets as are more particularly described in the Carveout
Transaction Agreement (the “Carveout Transaction”); and

WHEREAS, in connection with the Merger, the Restructuring Transactions and the
Carveout Transaction (collectively, the “Transactions”), the Parties desire to
enter into this Agreement to provide for certain Tax matters, including the
assignment of responsibility for the preparation and filing of Tax Returns, the
payment of and indemnification for Taxes, entitlement to refunds of Taxes and
the prosecution and defense of any Tax Contest;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 General. Capitalized terms used in this Agreement and not defined
herein shall have the respective meanings that such terms have in the Carveout
Transaction Agreement. As used in this Agreement, the following terms shall have
the following meanings:

“Action” means any demand, action, claim, suit, countersuit, litigation,
arbitration, prosecution, proceeding (including any civil, criminal,
administrative, investigative or appellate proceeding), hearing, inquiry, audit,
examination or investigation commenced, brought, conducted or heard by or
before, or otherwise involving, any court or other Governmental Authority or any
arbitrator or arbitration panel.

“Agreement” shall have the meaning specified in the Preamble.

“Buyer” shall have the meaning specified in the Recitals.

“Canadian Tax Amount” means the amount of Taxes (including withholding Taxes)
payable to Canada (or any political subdivision or Taxing authority thereof or
therein) as a result of the sale of the assets of Stride Rite Canada in the
Carveout Transaction and the actual or deemed direct or indirect distribution of
the proceeds of such sale to Colt.

“Carveout Transaction” has the meaning specified in the Recitals.

“Carveout Transaction Agreement” has the meaning specified in the Recitals.

“Closing-of-the-Books Method” shall mean the apportionment of items between
portions of a Straddle Period based on a closing of the books as of the end of
the Closing Date, provided that any items not susceptible to such apportionment
shall be apportioned ratably on the basis of elapsed days during the relevant
portion of the Straddle Period ending on and including the Closing Date.

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

“Colt” has the meaning specified in the Recitals.

“Colt Consolidated Group” shall mean the Colt Federal Group and any other
consolidated, combined or unitary group of which Colt or any of its Subsidiaries
is a member.

“Colt Entity” shall mean Colt and each of its Subsidiaries, other than a PLG
Entity. For all purposes of this Agreement, Stride Rite Canada shall be treated
as a PLG Entity for any Pre-Closing Period and as a Colt Entity for any
Post-Closing Period.

 

2



--------------------------------------------------------------------------------

“Colt Pre-Closing Taxes” shall mean (i) the Parent’s Pro Rata Portion of any
Shared Taxes and (ii) any Tax of a Colt Entity for a Pre-Closing Period that is
not a Shared Tax (a “Colt Separate Entity Tax”).

“Current Taxable Year” means, as to Colt or any of its Subsidiaries (or, as
applicable, as to any Colt Consolidated Group) and as to any Tax, the Taxable
year in which the Transactions occur. If the Current Taxable Year is a Straddle
Period, then the Current Taxable Year shall refer to the portion of the Straddle
Period that is a Pre-Closing Period.

“Dispute” shall have the meaning specified in Section 2.10.

“Dispute Date” shall have the meaning specified in Section 2.10.

“Exchange Taxes” means, as to Colt or any of its Subsidiaries:

(i) any Colt Separate Entity Tax that arises as a direct result of the Merger,
the Restructuring Transactions or the Carveout Transaction;

(ii) any PLG Separate Entity Tax that arises as a direct result of the Merger,
the Restructuring Transactions or the Carveout Transaction;

(iii) without duplication, any Non-Income Tax (other than a Transfer Tax) that
arises as a result of the Merger, the Restructuring Transactions or the Carveout
Transaction; and

(iv) without duplication, the Canadian Tax Amount.

“Excluded Expenses” shall mean the Expenses payable by Parent or for which
Wolverine is not responsible under Section 3(g) of the Separation Agreement or
pursuant to Section 1.6.1 of the Interim Agreement, dated as of May 1, 2012, by
and among Buyer, Golden Gate Capital Opportunities Fund, L.P. and Blum Strategic
Partners IV, L.P.

“Final Determination” shall mean a determination within the meaning of
Section 1313 of the Code or any similar provision of state, local or foreign Tax
law.

“Income Tax” shall mean a Tax that is based on or measured by net income.

“IRS” shall mean the United States Internal Revenue Service.

“Non-Income Tax” shall mean a Tax other than an Income Tax.

“Party” shall have the meaning specified in the Preamble.

“PLG Entity” shall mean Stride Rite and each other PLG Subsidiary; provided that
for all purposes of this Agreement, Stride Rite Canada shall be treated as a PLG
Entity for any Pre-Closing Period and as a Colt Entity for any Post-Clsoing
Period. For purposes of this Agreement, except as the context may otherwise
require, each of the Stride Rite LLCs shall be treated as a PLG Entity, and
Taxes relating to the assets or operations of a Stride Rite LLC shall be deemed
to relate to the Stride Rite LLC rather than to its owner.

 

3



--------------------------------------------------------------------------------

“PLG Pre-Closing Taxes” shall mean (i) the Buyer’s Pro Rata Portion of any
Shared Taxes and (ii) any other Tax of a PLG Entity for a Pre-Closing Period
that is not a Shared Tax (a “PLG Separate Entity Tax”).

“Post-Closing Period” shall mean any Taxable year or other Taxable period
beginning after the Closing Date and, in the case of any Straddle Period, that
part of the Taxable year or other Taxable period that begins at the beginning of
the day after the Closing Date, or, as the context may require, all such periods
collectively.

“Pre-Closing Period” shall mean any Taxable year or other Taxable period that
ends on or before the Closing Date and, in the case of any Straddle Period, that
part of the Taxable year or other Taxable period through the end of the Closing
Date, or, as the context may require, all such periods collectively.

“Separate Company Return” shall mean a Tax Return that is filed by an entity on
a separate-return basis, excluding, for the avoidance of doubt, any Tax Return
that is filed on behalf of a Colt Consolidated Group, and excluding any other
Tax Return that otherwise includes both a Colt Entity, on the one hand, and a
PLG Entity, on the other hand (including, for the avoidance of doubt, any Tax
Return for Stride Rite Canada for a Straddle Period including the Closing Date).

“Shared Entity” shall mean the entities listed on Schedule 1 hereto, each of
which is a corporation or other entity that, for a Pre-Closing Period, is
engaged both in the Payless Business and in the PLG Business. A Shared Entity
shall not be treated as a Colt Entity or as a PLG Entity for such Pre-Closing
Period.

“Shared Group” shall mean any Colt Consolidated Group that, for the applicable
Taxable period, (i) includes any Shared Entity or (ii) includes both a Colt
Entity and a PLG Entity.

“Shared Taxes” shall mean, without duplication, (i) Taxes of the Colt Federal
Group for the Pre-Closing Period; (ii) Taxes of any other Shared Group for the
Pre-Closing Period; (iii) any other Taxes for the Pre-Closing Period of (a) any
Colt Entity for which any PLG Entity has joint and several liability or (b) any
PLG Entity for which any Colt Entity has joint and several liability; (iv) Taxes
of any Shared Entity; and (v) Exchange Taxes; provided that in calculating the
amount of any Shared Tax for the Current Taxable Year, the Excluded Expenses
shall not be taken into account as an item of loss or deduction; and provided
further, however, that the Taxes of Stride Rite Canada shall be deemed not to
constitute Shared Taxes except to the extent such Taxes constitute Exchange
Taxes.

“Straddle Period” shall mean any Taxable period commencing on or prior to, and
ending after, the Closing Date.

 

4



--------------------------------------------------------------------------------

“Stride Rite” has the meaning specified in the Recitals.

“Stride Rite Canada” shall mean Stride Rite Canada Limited, a Canadian
corporation.

“Stride Rite LLC” shall mean each of Stride Rite Children’s Group, LLC, a
Massachusetts limited liability company, Keds, LLC, a Massachusetts limited
liability company, Sperry Topsider, LLC, a Massachusetts limited liability
company, and Tommy Hilfiger Footwear, LLC, a Massachusetts limited liability
company.

“Tax” (and, with correlative meaning, “Taxable”) shall mean (i) any and all
United States federal, state, local and foreign taxes, including income,
alternative or add-on minimum, gross receipts, profits, lease, service, service
use, wage, employment, workers compensation, business occupation, environmental,
estimated, excise, sales, use, transfer, license, payroll, franchise, severance,
stamp, occupation, windfall profits, withholding, social security, unemployment,
disability, ad valorem, capital stock, paid in capital, recording, registration,
property, real property gains, value added, business license, custom duties and
other taxes, escheat liability, charges, fees, levies, imposts, duties or
assessments of any kind whatsoever, imposed or required to be withheld by any
Taxing Authority, including any interest, additions to Tax or penalties
applicable or related thereto, (ii) any liability for the Taxes of any Person
under Treasury Regulation Section 1.1502-6 (or similar provision of state or
local law), and (iii) any liability for the payment of any amount of a type
described in clause (i) or clause (ii) as a result of any obligation to
indemnify or otherwise assume or succeed to the liability of any other Person.

“Tax Benefit” shall mean the amount by which the Tax liability (after giving
effect to any alternative minimum or similar Tax) of an entity to the
appropriate Taxing Authority is reduced (including by deduction, entitlement to
refund, credit, or otherwise, whether available in the current taxable year, as
an adjustment to taxable income in any other taxable year or as a carryforward
or carryback, as applicable), and in the case of a consolidated federal income
Tax Return or combined, unitary or other similar state, local or other income
Tax Return, the amount by which the Tax liability of the affiliated group
(within the meaning of Section 1504(a) of the Code) or other relevant group of
entities to the appropriate government or jurisdiction is reduced (including by
deduction, entitlement to refund, credit or otherwise, whether available in the
current taxable year, as an adjustment to taxable income in any other taxable
year or as a carryforward or carryback, as applicable); provided, however, that
where a Party has other losses, deductions, credits or similar items available
to it, deductions, credits or items for which the other Party would be entitled
to a payment under this Agreement or a reduction in indemnity payments or other
offset under the Carveout Transaction Agreement shall be treated as the last
items utilized to produce a Tax Benefit. A Tax Benefit shall be deemed to have
been realized at the time any refund of Taxes is received or applied against
other Taxes due, or at the time of filing a Tax Return (including any Tax Return
relating to estimated Taxes) on which a loss, deduction or credit is applied in
reduction of Taxes which would otherwise be payable.

 

5



--------------------------------------------------------------------------------

“Tax Contest” shall have the meaning specified in Section 5.1.

“Tax Return” shall mean any return, report, declaration, claim for refund, or
information return or statement regarding to Taxes, including any schedule or
attachment thereto and any amendment thereof.

“Taxing Authority” shall mean any Governmental Authority responsible for the
administration or enforcement of any law, statute or regulation of or pertaining
to Taxes.

“Transfer Taxes” shall mean all sales, use, privilege, transfer, documentary,
stamp, recording and similar Taxes and fees (including any penalties, interest
or additions thereto) imposed upon any Party in connection with the Merger, the
Restructuring Transactions or the Carveout Transaction.

“Transition Services Agreement” shall mean that certain Transition Services
Agreement, dated as of the date hereof, by and among Colt and Buyer.

Section 1.2 References; Interpretation. References in this Agreement to any
gender include references to all genders, and references to the singular include
references to the plural and vice versa. The word “including” when used in this
Agreement shall be deemed to be followed by the phrase “without limitation”.
Unless the context otherwise requires, references in this Agreement to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, such Agreement. Unless the context
otherwise requires, the words “hereof”, “hereby”, and “herein” and words of
similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Article, Section or provision of this
Agreement.

ARTICLE II

TAX RETURNS AND TAX PAYMENTS

Section 2.1 Obligations to File Tax Returns.

(a) Except as provided herein, Colt shall prepare and file or shall cause to be
prepared and filed (i) all Income Tax Returns of any Colt Consolidated Group,
and any other Tax Return that includes (A) a Shared Entity or (B) both a Colt
Entity, on the one hand, and a PLG Entity, on the other hand, and (ii) any
Separate Company Return of a Colt Entity or a Shared Entity. Colt shall bear the
Parent’s Pro Rata Portion, and Buyer shall bear the Buyer’s Pro Rata Portion, of
the fees and expenses of Colt incurred in connection with the preparation and
filing of any Tax Return described in clause (i) of the previous sentence and
any Separate Company Return of a Shared Entity. Buyer, on behalf of itself and
each PLG Entity, hereby irrevocably authorizes and designates Colt as its agent,
coordinator and administrator for the purpose of taking any and all actions
necessary or incidental to the filing of any such Tax Return and for the purpose
of making payments to, or collecting refunds from, any Taxing Authority in
respect of any such Tax Return. Stride Rite shall cooperate with Colt to provide
Colt with the information related to the PLG Entities that is necessary to
prepare such Tax Returns within a reasonable period prior to the due date for
such Tax Returns, but in any event at least 120 days prior to such due date. In
the case of any such Tax Return that relates to Income Taxes that are Shared
Taxes, no later than sixty (60) Business Days prior to the date on which any
such Tax

 

6



--------------------------------------------------------------------------------

Return is required to be filed (taking into account any valid extensions), Colt
shall submit or cause to be submitted to Buyer a draft of such Tax Return for
review by Buyer. Colt shall make or cause to be made any and all changes to such
Tax Returns reasonably requested by Buyer, to the extent that such changes do
not increase the amount of Tax for which Colt is responsible hereunder, and
shall consider, in good faith, other changes reasonably requested by Buyer;
provided, however, that Buyer must submit to Colt its proposed changes to such
Tax Return in writing within thirty (30) Business Days of receiving such Tax
Return. Except as otherwise provided herein, Colt shall have the exclusive right
to file, prosecute, compromise or settle any claim for refund for Taxes in
respect of a Tax Return for which Colt bears responsibility under this
Section 2.1(a) and to determine whether any refunds of such Taxes to which any
Colt Consolidated Group or any Colt Entity or Shared Entity may be entitled
shall be received by way of refund or credit against the Tax liability of the
Colt Consolidated Group or such Colt Entity or Shared Entity.

(b) Except as provided herein, Buyer, at its own expense, shall prepare and
file, or shall cause to be prepared and filed, all (i) Separate Company Returns
of any PLG Entity for any Taxable period that ends on or before the Closing Date
or for any Straddle Period and (ii) all Tax Returns that include any PLG Entity,
or that otherwise relate to the PLG Business, for any Taxable period that begins
after the Closing Date. Except as otherwise provided herein, Buyer shall have
the exclusive right to file, prosecute, compromise or settle any claim for
refund for Taxes in respect of a Tax Return for which Buyer bears responsibility
under this Section 2.1(b) and to determine whether any refunds of such Taxes
shall be received by way of refund or credit against such Tax liability.

(c) To the extent permitted by law or administrative practice in any
jurisdiction in which Tax Returns of Colt or any of its Subsidiaries are filed
(including, for the avoidance of doubt, any PLG Entity), the Parties shall cause
the current Taxable period of each such entity to end at the end of the Closing
Date.

(d) Except as provided herein, Colt shall have the sole and exclusive
responsibility for the preparation and filing of all Tax Returns of Colt and any
of its Subsidiaries (including any such Tax Return that includes any PLG Entity
or that otherwise relates to the PLG Business) for any Straddle Period not
required to be prepared and filed by Buyer pursuant to Section 2.1(b). No later
than sixty (60) Business Days prior to the date on which any such Straddle
Period Tax Return is required to be filed (taking into account any valid
extensions), Colt shall submit or cause to be submitted to Buyer a draft of such
Straddle Period Tax Return for review by Buyer. Colt shall make or cause to be
made any and all changes to such Tax Return reasonably requested by Buyer, to
the extent that such changes do not increase the amount of Tax for which Colt is
responsible hereunder, and shall consider, in good faith, other changes
reasonably requested by Buyer; provided, however, that Buyer must submit to Colt
its proposed changes to such Tax Return in writing within thirty (30) Business
Days of receiving such Tax Return. Colt shall bear the Parent’s Pro Rata Portion
and Buyer shall bear the Buyer’s Pro Rata Portion of the fees and expenses of
Colt incurred in connection with the preparation and filing of such Tax Returns.

(e) After the Closing Date, Colt shall use its commercially reasonable efforts
to prepare and to deliver to Buyer on or prior to December 31, 2012 an estimated
computation of the PLG Pre-Closing Taxes to be reflected on Tax Returns required
to be prepared by Colt pursuant to Section 2.1(a) or Section 2.1(d), in each
case based on the information reasonably available to it at the time of
preparation.

 

7



--------------------------------------------------------------------------------

Section 2.2 Manner of Preparation. Unless otherwise required by law, all Tax
Returns of or that include any PLG Entity or that otherwise reflect Shared Taxes
for any Pre-Closing Period shall be prepared in a manner that is consistent with
past practices of Colt and its Subsidiaries (including the PLG Entities, the
Shared Entities and the Colt Entities) in filing their Tax Returns.

Section 2.3 Obligation to Remit Taxes. Except as otherwise provided herein, Colt
and Buyer each shall remit or cause to be remitted to the applicable Taxing
Authority any Taxes due in respect of any Tax Return that it is required to file
hereunder (or, in the case of a Tax for which no Tax Return is required to be
filed, which is otherwise payable by it or its Subsidiaries to any Taxing
Authority) and shall be entitled to reimbursement for such payments to the
extent provided herein; provided, however, that in the case of any Tax Return,
the Party not required to file such Tax Return shall remit to the Party required
to file such Tax Return in immediately available funds the amount of any Taxes
reflected on such Tax Return for which the former Party is responsible hereunder
at least two (2) Business Days before payment of the relevant amount is due to a
Taxing Authority.

Section 2.4 Allocation of and Indemnification for Taxes.

(a) Indemnification by Colt. Colt shall pay or cause to be paid, shall be
responsible for, and shall indemnify and hold harmless Buyer and the PLG
Entities from and against, (i) the Colt Pre-Closing Taxes, (ii) the Parent’s Pro
Rata Portion of all Transfer Taxes and (iii) all Taxes of Colt and any of its
Subsidiaries for any Post-Closing Period.

(b) Indemnification by Stride Rite and Buyer. Stride Rite, the PLG Subsidiaries
and Buyer shall pay or cause to be paid, shall be responsible for, and shall
indemnify and hold harmless Colt and the other Colt Entities from and against,
(i) the PLG Pre-Closing Taxes, (ii) the Buyer’s Pro Rata Portion of all Transfer
Taxes and (iii) all Taxes of Buyer and any of its Subsidiaries (including the
PLG Entities) and the PLG Business for any Post-Closing Period.

(c) Straddle Period Taxes. In the case of Taxes (other than Exchange Taxes) that
are attributable to a Straddle Period, such Taxes shall be allocated between the
portion of the Straddle Period that is a Pre-Closing Period and the portion of
the Straddle Period that is a Post-Closing Period based on a
Closing-of-the-Books Method.

Section 2.5 Refunds. Except as provided in Section 2.6, Refunds of Taxes for a
Pre-Closing Period shall be allocated as follows:

(a) Shared Taxes. Refunds of any Shared Taxes shall be allocated in the same
proportion as liability for such Shared Taxes is allocated under Section 2.4.

 

8



--------------------------------------------------------------------------------

(b) Separate Entity Taxes. Colt and its Subsidiaries shall be entitled to any
refunds of Colt Separate Entity Taxes. Buyer, Stride Rite and the PLG
Subsidiaries shall be entitled to any refunds of PLG Separate Entity Taxes.

(c) Straddle Period Refunds. Refunds for any Straddle Period shall be equitably
apportioned between Colt, on the one hand, and Buyer and Stride Rite, on the
other hand, in accordance with the provisions of this Agreement governing such
periods.

(d) Payment of Refunds. A Party receiving a refund to which the other Party is
entitled pursuant to this Agreement shall pay the amount to which such other
Party is entitled within five (5) Business Days after the receipt of the refund.

Section 2.6 Carrybacks.

(a) Waiver of Carrybacks. To the extent permitted by law, the PLG Entities shall
elect to forego a carryback of any net operating losses, capital losses, credits
or other Tax attributes (including the election under Section 172(b)(3) of the
Code) from any Post-Closing Period to any Pre-Closing Period. If and to the
extent that a PLG Entity is not permitted by applicable law to forego such a
carryback and requests in writing that Colt obtain a refund with respect to such
carryback, then (a) Colt shall use commercially reasonable efforts to obtain a
refund of Tax with respect to such carryback (including by filing an amended Tax
Return) and (b) to the extent that Colt receives a refund of Taxes (including
interest received thereon) attributable to such carryback, Colt shall pay such
refund to Buyer. Colt shall be entitled to reduce the amount of any such refund
for its reasonable costs and expenses incurred in connection with such refund,
including any Taxes imposed on the accrual or receipt of such refund or interest
thereon.

(b) Colt Carrybacks; Excluded Expenses. Notwithstanding anything to the contrary
herein, Colt shall be entitled to refunds of Tax (or other Tax Benefits) arising
as a result of (i) any carryback of any net operating losses, capital losses,
credits or other Tax attributes (including the election under Section 172(b)(3)
of the Code) of a Colt Entity from any Post-Closing Period to any Pre-Closing
Period or (ii) the accrual or payment of the Excluded Expenses.

Section 2.7 Amended Returns. Except as required by applicable Law, neither Party
shall have the right to amend any Tax Return without the consent of the other
Party, which shall not be unreasonably withheld, conditioned or delayed, if such
amendment would give rise to an indemnification obligation on the part of the
other Party pursuant to Section 2.4.

Section 2.8 Dispute Resolution. The Parties shall attempt in good faith to
resolve any disagreement arising with respect to this Agreement, including any
dispute in connection with a claim by a third party (a “Dispute”). Either Party
may give the other Party written notice of any Dispute not resolved in the
normal course of business. If the Parties cannot agree within ten (10) Business
Days following the date on which one Party gives such notice (the “Dispute
Date”), then the Dispute shall be determined as follows: within twenty
(20) Business Days of the Dispute Date, Colt and Buyer shall each appoint one
arbitrator. The two arbitrators so appointed shall appoint a third arbitrator
within thirty (30) Business Days of the Dispute Date.

 

9



--------------------------------------------------------------------------------

If either Party shall fail to appoint an arbitrator within such twenty
(20) Business Day period, the arbitration shall be conducted by the sole
arbitrator appointed by the other Party. Whether selected by Colt, Buyer or
otherwise, each arbitrator selected to resolve such dispute shall be a tax
lawyer who is generally recognized in the tax community as a qualified and
competent tax practitioner with experience in the tax area involved. Such
arbitrators shall be empowered to resolve the Dispute, including by engaging
nationally recognized accounting and other experts. The aggregate expenses of
the arbitrators (or the sole arbitrator) shall be shared based upon the
percentage which the portion of the contested amount not awarded to each Party
bears to the amount actually contested by such Party, as determined by such
arbitrator(s). The decision of the arbitrator(s) shall be rendered no later than
ninety (90) Business Days from the Dispute Date and shall be final.

ARTICLE III

COVENANTS

Section 3.1 Section 338 Elections. Without the written consent of Colt (which
consent may be withheld in Colt’s sole discretion), Buyer shall not make any
election under Section 338 of the Code with respect to its acquisition of Stride
Rite, Stride Rite Canada or any other PLG Entity.

Section 3.2 Actions on the Closing Date after the Closing. Except as expressly
provided in the Merger Agreement, the Carveout Transaction Agreement or this
Agreement, no party shall take any action on the Closing Date after the Closing
out of the ordinary course of business that could affect the Tax Liability of
any other Party hereunder.

Section 3.3 Purchase Price Allocation. The amount of the Purchase Price shall be
allocated among the PLG Entities (for the avoidance of doubt, including Stride
Rite Canada), as shown on Schedule 2. Such amount that is allocated to (x) any
PLG Subsidiary that is treated as a disregarded entity for United States federal
income tax purposes and (y) Stride Rite Canada (and any other relevant items)
shall be further allocated among the assets of each such entity in accordance
with Section 1060 of the Code and the Treasury Regulations thereunder (and/or,
in the case of Stride Rite Canada, in accordance with applicable provisions of
Canadian Tax Law) in accordance with the principles set forth on Schedule 2
hereto. Unless otherwise required by a Final Determination, the Parties agree to
take no position inconsistent with such allocation on any Tax Return or before
any Taxing Authority.

Section 3.4 Consolidated Return Basis Election. If, after taking into account
any applicable mandatory or permissive (including elective) adjustments to the
basis of the stock of Stride Rite other than the elective basis reduction
described in Treasury Regulation Section 1.1502-36(d)(6)(i)(A), any member of
the Colt Federal Group recognizes a capital loss upon the sale of any stock of
Stride Rite to Buyer, then Colt shall make an election pursuant to Treasury
Regulation Section 1.1502-36(e)(5)(viii) in a form reasonably acceptable to both
Colt and Buyer to reduce such member’s tax basis in such stock in an amount
equal to the Buyer’s Pro Rata Portion of the Net SRC Loss. For purposes of this
paragraph, the “Net SRC Loss” shall mean the lesser of (i) the “attribute
reduction amount”, if any, within the meaning of Treasury Regulation
Section 1.1502-36(d)(3), arising on the sale of the stock of Stride Rite to
Buyer that, in the absence of an election under Treasury Regulation
Section 1.1502-36(d)(6)(i)(A), would

 

10



--------------------------------------------------------------------------------

reduce Underlying Attributes of Stride Rite and its Subsidiaries and (ii) the
net capital loss, if any, of the Colt Federal Group realized in its taxable year
ending on and including the Closing Date (determined prior to the effect of any
such election, and for the avoidance of doubt, including all income and gain
realized in the Restructuring Transactions and the Carveout Transaction), to the
extent that such capital loss is not carried back to an earlier taxable year of
the Colt Federal Group or any member thereof. For this purpose, an Underlying
Attribute is an attribute of Stride Rite or a Subsidiary described in Treasury
Regulation Section 1.1502-36(d)(4).

ARTICLE IV

PAYMENTS

Section 4.1 Payments. Except as otherwise provided herein, payments due under
this Agreement shall be made no later than ten (10) Business Days after (i) the
receipt or crediting of a refund giving rise to such payment obligation,
(ii) the realization of a Tax Benefit for which the other Party is entitled to
reimbursement as determined in accordance with the definition thereof, or
(iii) the delivery of notice of payment of a Tax for which the other Party is
responsible under this Agreement, in each case by wire transfer of immediately
available funds to an account designated by the Party entitled to such payment.
Payments due hereunder, but not made within such period, shall be accompanied by
simple interest at a rate equal to the Prime Rate plus five percent (5%) per
annum, accruing from the first day after the end of such period.

Section 4.2 Treatment of Payments. The Parties agree that any payment made
between the Parties pursuant to this Agreement, Section 1.12 of the Transition
Services Agreement or the Carveout Transaction Agreement with respect to a
Pre-Closing Period or as a result of an event or action occurring in a
Pre-Closing Period (including payments pursuant to Section 2 and Section 7 of
the Separation Agreement) shall be treated, to the extent permitted by law, for
all Tax purposes as an adjustment to the purchase price for the shares of Stride
Rite, except to the extent any such payment is required to be treated, by law,
for Tax purposes, as an adjustment to the purchase price of the assets of Stride
Rite Canada, the Other PLG Assets that are Fixed Assets or the Robeez
International IP described on Schedule 2. If the receipt or accrual of any such
payment that is an indemnification payment (including a payment pursuant to
Section 2.4 of this Agreement or pursuant to Section 2 and Section 7 of the
Separation Agreement) or any payment under Section 1.12 of the Transition
Services Agreement, results in Taxable income (including an increase in the
amount of any gain or other income realized in the Restructuring Transactions or
the Carveout Transaction) to the recipient thereof, such payment shall be
increased so that, after the payment of any Taxes with respect to the payment,
the recipient thereof shall have realized the same net amount it would have
realized had the payment not resulted in Taxable income. To the extent that any
Party is liable for Taxes for which the other Party is responsible hereunder and
such liability for Taxes gives rise to a Tax Benefit to the former Party, the
amount of any payment made to the former Party by the latter Party shall be
decreased by taking into account any resulting reduction in Taxes of the former
Party. If a reduction in Taxes of the former Party occurs in a Taxable period
following the period in which the payment is made by the latter Party, the
former Party shall promptly repay the latter Party the amount of such reduction
when actually realized.

Section 4.3 Notice. The Parties shall give each other prompt written notice of
any payment that may be due to the provider of such notice under this Agreement.

 

11



--------------------------------------------------------------------------------

ARTICLE V

TAX CONTESTS

Section 5.1 Notice of Tax Contests. Buyer shall promptly notify Colt in writing
upon receipt by Buyer or any PLG Entity of a written communication from any
Taxing Authority with respect to any pending or threatened audit, dispute, suit,
action, proposed assessment or other proceeding (a “Tax Contest”) concerning any
Tax Return or otherwise concerning Taxes for which Colt may be liable under this
Agreement. Colt shall promptly notify Buyer in writing upon receipt by Colt or
any of its Subsidiaries of a written communication from any Taxing Authority
with respect to any Tax Contest concerning any Tax Return or otherwise
concerning Taxes for which Buyer or Stride Rite may be liable under this
Agreement.

Section 5.2 Control of Contest by Colt. Colt shall have the sole responsibility
and control over the handling of any Tax Contest, including the exclusive right
to communicate with agents of the Taxing Authority, involving any Colt Separate
Entity Tax.

Section 5.3 Control of Contest by Buyer. Buyer shall have the sole
responsibility and control over the handling of any Tax Contest, including the
exclusive right to communicate with agents of the Taxing Authority, involving
any PLG Separate Entity Tax.

Section 5.4 Joint Control of Certain Tax Contests. Colt and Buyer shall jointly
control, and shall cooperate in good faith in the conduct of, any Tax Contest
involving Shared Taxes. If either Colt or Buyer fails to jointly defend any such
Tax Contest, then the other Party shall solely defend such Tax Contest and the
Party failing to jointly defend shall use reasonable best efforts to cooperate
with the other Party in its defense of such Tax Contest. No Party shall settle
or concede any such Tax Contest without the prior written consent of the other
Party, which consent shall not be unreasonably withheld, delayed or conditioned.
Colt shall bear fifty percent (50%) and Buyer shall bear fifty percent (50%) of
the fees and expenses of Colt incurred in connection with the defense of any
such Tax Contest.

ARTICLE VI

COOPERATION

Section 6.1 General. Each Party shall, and shall cause all of such Party’s
Subsidiaries and, to the extent capable of so doing, Affiliates to, fully
cooperate with the other Party in connection with the preparation and filing of
any Tax Return or the conduct of any Tax Contest (including, where appropriate
or necessary, providing a power of attorney) concerning any issues or any other
matter contemplated under this Agreement. Each Party shall make its employees
and facilities available on a mutually convenient basis to facilitate such
cooperation.

Section 6.2 Consistent Treatment. Unless otherwise required by a Final
Determination, the Parties agree to treat the Restructuring Transactions and the
Carveout Transaction as transactions occurring on or prior to the Closing Date
and that are not properly allocable to the day after the Closing Date under
Treasury Regulation Section 1.1502-76(b)(1)(ii)(B).

 

12



--------------------------------------------------------------------------------

ARTICLE VII

RETENTION OF RECORDS; ACCESS

Section 7.1 Retention of Records; Access. The Parties shall (a) retain records,
documents, accounting data, and other information (including computer data)
necessary for the preparation and filing of all Tax Returns in respect of Taxes
of either Colt and its Subsidiaries or Stride Rite and the PLG Subsidiaries for
any Taxable period, or for any Tax Contests relating to such Tax Returns, and
(b) give to the other Party reasonable access to such records, documents,
accounting data, and other information (including computer data) and to its
personnel (insuring their cooperation) and premises, for the purpose of the
review or audit of such Tax Returns to the extent relevant to an obligation or
liability of a Party under this Agreement or for purposes of the preparation or
filing of any such Tax Return, the conduct of any Tax Contest or any other
matter reasonably and in good faith related to the Tax affairs of the requesting
Party. At any time after the Closing Date that Colt or any of its Subsidiaries
proposes to destroy such material or information, Colt shall first notify Buyer
in writing and Buyer shall be entitled to receive such materials or information
proposed to be destroyed. At any time after the Closing Date that Buyer or any
of its Subsidiaries proposes to destroy such material or information, Buyer
shall first notify Colt in writing and Colt shall be entitled to receive such
materials or information proposed to be destroyed.

Section 7.2 Confidentiality; Ownership of Information; Privileged Information.
The provisions of the Confidentiality Agreement relating to confidentiality of
information, ownership of information, privileged information, and related
matters shall apply with equal force to any records and information prepared and
shared by and among the Parties in carrying out the intent of this Agreement.

Section 7.3 Continuation of Retention of Information, Access Obligations. The
obligations set forth in Sections 7.1 and 7.2 shall continue until the longer of
(a) the time of a Final Determination or (b) expiration of all applicable
statutes of limitations to which the records and information relate. For
purposes of the preceding sentence, each Party shall assume that no applicable
statute of limitations has expired unless such Party has received notification
or otherwise has actual knowledge that such statute of limitations has expired.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

Section 8.1 Complete Agreement; Construction. This Agreement shall constitute
the entire agreement among the Parties with respect to the subject matter hereof
and shall supersede all previous negotiations, commitments and writings with
respect to such subject matter.

Section 8.2 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original agreement, but all of which together shall
constitute one and the same instrument.

 

13



--------------------------------------------------------------------------------

Section 8.3 Survival of Agreements. Except as otherwise contemplated by this
Agreement, all covenants and agreements of the Parties contained in this
Agreement shall survive the Closing Date.

Section 8.4 Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be delivered personally, by facsimile
(with confirming copy sent by one of the other delivery methods specified
herein), by overnight courier or sent by certified, registered or express air
mail, postage prepaid, and shall be deemed given when so delivered personally,
or when so received by facsimile or courier, or, if mailed, three (3) calendar
days after the date of mailing, as follows:

 

If to Colt:

  

Collective Brands, Inc.

3231 S.E. 6th Avenue

Topeka, KS 66607-2207

Facsimile: (785) 233-5171

Attn: Chief Financial Officer

with a copy to:

  

Golden Gate Private Equity, Inc.

One Embarcadero Center, 39th Floor

San Francisco, CA 94111

Attn: Josh Olshansky

Facsimile: (415) 983-2701

 

and

 

Blum Capital Partners

909 Montgomery Street

San Francisco, CA 94133

Attn: David Chung

Facsimile: (415) 283-0657

 

and

 

Kirkland & Ellis LLP

555 California Street, 27th Floor

San Francisco, CA 94104

Attn: Stephen Oetgen and Stephen Fraidin

Facsimile: (415) 439-1500

If to Buyer or Stride Rite:

  

Wolverine World Wide, Inc.

9341 Courtland Drive N.E.

Rockford, MI 49351

Attn: Don Grimes

Facsimile: (616) 866-5550

 

14



--------------------------------------------------------------------------------

with a copy to:                

  

Barnes & Thornburg LLP

171 Monroe Avenue, NW, Suite 1000

Grand Rapids, Michigan 49503

Attn: Tracey Larsen

Facsimile: (616) 742-3999

or to such other address and with such other copies as any Party hereto shall
notify the other Parties hereto (as provided above) from time to time.

Section 8.5 Waivers. The failure of any Party to require strict performance by
the other Party of any provision in this Agreement will not waive or diminish
that Party’s right to demand strict performance thereafter of that or any other
provision hereof.

Section 8.6 Amendment and Modification. This Agreement may not be amended except
by an instrument in writing signed on behalf of each of the Parties hereto.

Section 8.7 Assignment; Successors and Assigns; No Third Party Rights. This
Agreement may not be assigned by any Party hereto without the prior written
consent of the other Parties hereto, and any attempted assignment shall be null
and void. This Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and permitted assigns. This
Agreement shall be for the sole benefit of the Parties hereto, and their
respective successors and permitted assigns, and is not intended, nor shall be
construed, to give any Person, other than the Parties hereto and their
respective successors and permitted assigns, any legal or equitable right,
benefit, remedy or claim hereunder.

Section 8.8 No Strict Construction. Colt, Buyer and Stride Rite each
acknowledges that this Agreement has been prepared jointly by the Parties hereto
and shall not be strictly construed against any Party hereto.

Section 8.9 Titles and Headings. The headings and table of contents in this
Agreement are for reference purposes only, and shall not in any way affect the
meaning or interpretation of this Agreement.

Section 8.10 Exhibits and Schedules. The exhibits and schedules to this
Agreement shall be construed with and as an integral part of this Agreement to
the same extent as if the same had been set forth verbatim herein.

Section 8.11 Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the law of the State of Delaware.
Each of the Parties hereto irrevocably submits to the exclusive jurisdiction of
the courts of the State of Delaware and the United States District Court for any
district within such state for the purpose of any Action or judgment relating to
or arising out of this Agreement or any of the transactions contemplated hereby
and to the laying of venue in such court. Service of process in connection with
any such Action may be served on each Party hereto by the same methods as are
specified for the giving of notices under this Agreement. Each Party hereto
irrevocably and unconditionally waives and agrees not to plead or claim any
objection to the laying of venue of any such Action brought in such courts and
irrevocably and unconditionally waives any claim that any such Action brought in
any such court has been brought in an inconvenient forum.

 

15



--------------------------------------------------------------------------------

Section 8.12 Severability. If any term, provisions, covenant, or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void, or unenforceable, the remainder of the terms, provisions,
covenants, and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired, or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party. Upon such determination,
the Parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the fullest extent possible.

[remainder of page intentionally left blank]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

COLLECTIVE BRANDS, INC. By:       Name:   Title: WOLVERINE WORLDWIDE, INC. By:  
    Name:   Title: THE STRIDE RITE CORPORATION By:     Name:   Title:  

 

17



--------------------------------------------------------------------------------

SCHEDULE 1

Shared Entities

Collective Brands Trust II, a Chinese trust

Payless ShoeSource Distribution, Inc., a Kansas corporation

Payless ShoeSource Gold Value, Inc., a Kansas corporation

Payless ShoeSource International Serious Tecnicos E Impetoria de Calcados S/C
LTDA, a Brazilian company

Payless NYC, a Kansas corporation

Shenzen Footwear Consulting Company, a Chinese trust

 

18



--------------------------------------------------------------------------------

SCHEDULE 2

Purchase Price Allocation

 

19



--------------------------------------------------------------------------------

Exhibit A

See attached.

 

20



--------------------------------------------------------------------------------

Exhibit C

[Updated S&U]



--------------------------------------------------------------------------------

Exhibit D

[Cash Schedule]